Citation Nr: 1639010	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colitis, also claimed as dyspeptic and motility disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracic scoliosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polyarthritis of bilateral elbows and the knees, also claimed as rheumatoid arthritis.

5.  Entitlement to service connection for colitis with intestinal polyps, also claimed as dyspeptic and motility disorder. 

6.  Entitlement to service connection for thoracic scoliosis.

7.  Entitlement to service connection for a low back disability, to include degenerative disc disease.

8.  Entitlement to service connection for polyarthritis of bilateral elbows and the knees, also claimed as rheumatoid arthritis.

9.  Entitlement to service connection for bilateral carpal tunnel syndrome.

10.  Entitlement to service connection for right rotator cuff tear, also claimed as bursitis.

11.  Entitlement to service connection for nephrolithiasis (kidney stones). 

12.  Entitlement to service connection for a disability manifested by loss of balance, difficulty walking, standing, sitting, dehydration, suppressed immune system, and extreme fatigue due to Remicade infusion. 

13.  Entitlement to service connection for pancreatitis.

14.  Entitlement to service connection for restless leg syndrome, claimed as secondary to scoliosis or degenerative disc disease of the low back.

15.  Entitlement to service connection for eyesight loss, also claimed as prescription glasses.  

16.  Entitlement to an increased rating for cervical herniated nucleus pulpous associated with degenerative disc disease status post C4-5 discectomy with fusion, currently rated 10 percent prior to December 12, 2014 and 20 percent from December 12, 2014.

17.  Entitlement to a compensable rating for headaches with pain management.

18.  Entitlement to a compensable rating for hemorrhoids.

19.  Entitlement to a compensable rating for erectile dysfunction.

20.  Entitlement to a compensable rating for ulcerative proctitis.

21.  Entitlement to an initial rating in excess of 10 percent for chronic otitis externa.

22.  Entitlement to an initial rating in excess of 30 percent for mood disorder.

23.  Entitlement to an effective date prior to May 7, 2012 for the award of service connection for bilateral upper extremity radiculopathy.

24.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

25.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from July 1980 to September 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009, October 2012, and December 2012 by the Department of Veterans Affairs (VA) Office (RO) in St. Petersburg, Florida.

The February 2009 rating decision denied the Veteran's petition to reopen claims of service connection for colitis, thoracic scoliosis, low back pain, and polyarthritis of bilateral elbows and knees.  That rating decision also denied claims of service connection for bilateral carpal tunnel syndrome, for right rotator cuff tear, for nephrolithiasis, for a disability manifested by loss of balance, difficulty walking, standing, sitting, dehydration, suppressed immune system, and extreme fatigue due to Remicade infusion, for pancreatitis, for restless leg syndrome, and for eye sight loss, and claims for increased ratings for cervical herniated nucleus pulposus associated with degenerative disc disease status post C4-5 discectomy with fusion, for headaches with pain management, for hemorrhoids, for erectile dysfunction, and for ulcerative proctitis.

The October 2012 rating decision granted service connection for bilateral upper extremity radiculopathy with a 10 percent initial rating for each upper extremity effective May 7, 2012.  The December 2012 rating decision granted service connection for mood disorder with a 30 percent initial rating effective May 7, 2012.  The Veteran disagrees with the initial rating assigned for service-connected mood disorder and with the effective date for the award of service connection for bilateral upper extremity radiculopathy.

The record reflects that in January 2015, the rating for the Veteran's cervical spine disability was increased from 10 percent to 20 percent effective December 12, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The February 2009 rating decision granted service connection for chronic otitis externa with a noncompensable initial rating effective April 16, 2008.  In a written statement dated January 26, 2010 and received by the RO on February 1, 2010, the Veteran indicated his disagreement as to the noncompensable initial rating assigned to this condition.  Since the February 2010 statement was received within the one year the Veteran had to appeal the February 2009 rating decision, the Board construes that it is, in actuality, a timely notice of disagreement (NOD) with regard to the initial rating assigned to service-connected chronic otitis externa.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  During the pendency of the appeal, an April 2012 rating decision increased the evaluation for chronic otitis externa to 10 percent, effective from March 24, 2008.  As such, the issue of entitlement to an initial rating in excess of 10 percent for chronic otitis externa is listed on the title page of this decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In a June 2008 statement, the Veteran suggested unemployability due to multiple medical conditions, including service-connected disabilities.  Specifically, he reported that "[c]onsidering the chronic severe medical conditions I have I find it difficult to work at any job due to having to run to the bathroom so often and the many drugs that I take which inhibit my thought process.  It isn't safe to even drive myself to and from medical appointments while on pain medication."  As such, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

In May 2016, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal, along with a waiver of RO jurisdiction.  38 C.F.R. § 20.1304 (2015).

In a May 2016 argument, the Veteran's representative requested consideration for an award under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ, in connection for the claim for a compensable rating for erectile dysfunction.  Therefore, the issue of entitlement to (SMC) based on loss of use of a creative organ is part of the Veteran's claim for increased benefits for service-connected erectile dysfunction on appeal, as listed on the title page of this decision.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss was raised by the record in an April 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened issues of entitlement to service connection for thoracic scoliosis, a low back disability, and polyarthritis of bilateral elbows and the knees, the issues of entitlement to service connection for bilateral carpal tunnel syndrome, for right rotator cuff tear, for a disability manifested by loss of balance, difficulty walking, standing, sitting, dehydration, suppressed immune system, and extreme fatigue due to Remicade infusion, for pancreatitis, and for restless leg syndrome, entitlement to a compensable rating for ulcerative proctitis, entitlement to a higher initial rating for chronic otitis externa, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to an increased rating for cervical herniated nucleus pulpous associated with degenerative disc disease status post C4-5 discectomy with fusion, currently rated 10 percent prior to December 12, 2014 and 20 percent from December 12, 2014; and entitlement to service connection for eyesight loss, also claimed as prescription glasses.

2.  In a final decision decided in January 2002, the RO denied the Veteran's claim to reopen claims of entitlement to service connection for colitis, for thoracic scoliosis, for low back pain, and for polyarthritis of bilateral elbows and knees.

3.  Evidence added to the record since the final January 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for colitis.

4.  Evidence added to the record since the final January 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracic scoliosis.

5.  Evidence added to the record since the final January 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for low back pain.

6.  Evidence added to the record since the final January 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for polyarthritis of bilateral elbows and knees.

7.  The medical evidence of record shows that the Veteran's current ulcerative colitis began in service.

8.  The medical evidence of record shows that the Veteran's nephrolithiasis is proximately due to service-connected ulcerative colitis.

9.  The Veteran's headaches with pain management have been manifested by prostrating attacks accompanied by sensitivity to light and occurring, on average, once per month.  Severe economic inadaptability has not been shown.

10.  The Veteran's hemorrhoids have not been productive of large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue; or hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Bladder or bowel dysfunction has not been shown.

11.  The Veteran's erectile dysfunction has not been manifested by deformity of the penis.

12.  The Veteran's mood disorder has been productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

13.  The Veteran submitted correspondence, received by VA on March 24, 2008, that can be construed as an informal claim for entitlement to service connection for bilateral upper extremity radiculopathy.

14.  The Veteran's service-connected erectile dysfunction results in loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an increased rating for cervical herniated nucleus pulpous associated with degenerative disc disease status post C4-5 discectomy with fusion, currently rated 10 percent prior to December 12, 2014 and 20 percent from December 12, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for eyesight loss, also claimed as prescription glasses, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The January 2002 rating decision that denied a claim to reopen a claim of entitlement to service connection for colitis, for thoracic scoliosis, for low back pain, and for polyarthritis of bilateral elbows and knees is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence having been received the claim for entitlement to service connection for colitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

5.  New and material evidence having been received the claim for entitlement to service connection for thoracic scoliosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

6.  New and material evidence having been received the claim for entitlement to service connection for low back pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

7.  New and material evidence having been received the claim for entitlement to service connection for polyarthritis of bilateral elbows and knees is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

8.  The criteria for service connection for ulcerative colitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The criteria for service connection for nephrolithiasis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

10.  The criteria for a rating of 30 percent, but no higher, for headaches with pain management have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

11.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2015).

12.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

13.  The criteria for an initial rating in excess of 30 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.130, Diagnostic Code 9435 (2015).

14.  The criteria for an effective date of March 24, 2008, but no earlier, for the award of service connection for bilateral upper extremity radiculopathy have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

15.  The criteria for SMC based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to entitlement to an increased rating for cervical herniated nucleus pulpous associated with degenerative disc disease status post C4-5 discectomy with fusion, currently rated 10 percent prior to December 12, 2014 and 20 percent from December 12, 2014; and entitlement to service connection for eyesight loss, also claimed as prescription glasses, in his May 2012 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a July 2016 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to an increased rating for cervical herniated nucleus pulpous associated with degenerative disc disease status post C4-5 discectomy with fusion, currently rated 10 percent prior to December 12, 2014 and 20 percent from December 12, 2014; and entitlement to service connection for eyesight loss, also claimed as prescription glasses.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for colitis, for thoracic scoliosis, for low back pain, and for polyarthritis of bilateral elbows and knees; and the issues of service connection for ulcerative colitis and for nephrolithiasis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the increased rating claims, the RO provided the Veteran VA examinations in September 2008 and more recently, in December 2014.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected disabilities, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of these disabilities.  As these examinations included sufficient details as to the current severity of his disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the duty to assist as it pertains to the earlier effective date appeal, as will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed his original claims of entitlement to service connection for colitis, for thoracic scoliosis, for low back, and for polyarthritis of bilateral elbows and knees in October 2001.  The RO denied the claims in a January 2002 rating decision determining that the evidence did not show permanent residual or chronic disability of colitis; that thoracic scoliosis was a congenital or developmental defect which was unrelated to military service and not subject to service connection; that the evidence failed to show a low back disability for which compensation may be established; and that there was no record that the disability of polyarthritis of bilateral elbows and knees actually existed.  The Veteran was advised of the January 2002 rating decision and his appellate rights in the same month.  No new and material evidence was received within one year of the January 2002 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The basis of the prior final denials was the RO's findings that the evidence of record did not establish a current disability subject to service connection in regard to the claimed colitis, low back pain, and polyarthritis of bilateral knees and elbows.  With regard to the claim for thoracic scoliosis, the RO found that thoracic scoliosis was a congenital or developmental defect which was unrelated to military service and not subject to service connection.

Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the January 2002 rating decision that addresses these bases.

Pertinent evidence submitted and obtained since the January 2002 rating decision includes private treatment records from Drs. Karen Pennington and John Garner dated from November 2001 to May 2011; a February 2014 health summary letter from Dr. Pennington; letters dated in February 2014 from the Veteran's private physicians, Drs. Michael Harris, Daniel Ross, and Carl Speer; and a December 2014 VA Disability Benefits Questionnaire (DBQ) Intestinal Conditions examination report.

In particular, private treatment records show that the Veteran is currently being treated for his ulcerative colitis with Remicade.  In a February 2014 letter, the Veteran's private gastroenterologist, Dr. Speer states that the Veteran is presently under his care with a history of ulcerative colitis since the age of 19, and that he is presently on therapy with Remicade but still symptomatic with urgent diarrhea.  

As for low back disability, in a February 2014 health summary letter, Dr. Pennington states that she has been treating the Veteran since 2001 and that the Veteran had a kyphoplasty after sustaining L1-L2 compression fracture and subsequently required radiofrequency ablation at nerve roots at L3, L4 and L5 to attempt to control his pain.  In a February 2014 letter, Dr. Harris also notes that the Veteran sustained a compression fracture at L3 and L2 lumbar vertebral body, in which he had kyphoplasty.  

As for thoracic scoliosis, the Veteran reports in a June 2008 written statement that while scoliosis may be a congenital or developmental defect, his problems did not start until he was on active duty.  He argues that his scoliosis was exacerbated due to the sitting, standing, and walking positions required in the air traffic control field.  To that effect, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9 (2015).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993). 

Finally, as for polyarthritis of bilateral knees and elbows, a March 2002 private treatment report noted an assessment of questionable tendinitis of the elbows versus sub degenerative changes.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issues of whether the Veteran currently has a chronic disability of colitis, a low back disability, and polyarthritis of bilateral elbows and knees, and whether the Veteran's scoliosis is a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service or where it preexisted service but was worsened as a result of service.  Therefore, it is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claims for service connection for colitis, for thoracic scoliosis, for low back pain, and for polyarthritis of bilateral elbows and knees.

The Board thus finds that new and material evidence has been received to reopen the issues of entitlement to service connection for colitis, for thoracic scoliosis, for low back pain, and for polyarthritis of bilateral elbows and knees, since the January 2002 rating decision.  On this basis, the issues of entitlement to service connection for colitis, for thoracic scoliosis, for low back pain, and for polyarthritis of bilateral elbows and knees are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Ulcerative Colitis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for ulcerative colitis.

The Veteran has reported that he was diagnosed with ulcerative colitis after he enlisted in the Air Force in 1975 and this condition has progressed to the point he has to receive Remicade infusion every two months.  He reports constant abdominal pain and diarrhea.

Service treatment records pertaining to the Veteran's first period of service from September 1975 to September 1979 show that in January 1976, the Veteran was seen for blood in his stool for about 4 weeks; the assessment was rule out colitis.  In June 1976, a diagnosis of colitis of unknown etiology was noted with regard to a history of rectal bleeding.  

Service treatment records pertaining to the Veteran's second period of service from July 1980 to September 2001 show that in May 1994, the Veteran was seen for history of colitis with multiple episodes and the first episode was in 1976.  A December 1994 service treatment record also notes a history of colitis since 1976.  The assessment was ulcerative colitis flare-up.  

A July 2001 colonoscopy report, conducted in service, notes a history of colitis versus proctitis since 1978.  It was noted that the Veteran's last colonoscopy was about 8 years ago and that polyps were removed at that time, but he continued to have bright red blood.  It was further noted that the Veteran actually had a diagnosis of ulcerative colitis in 1978 at the Wilford Hall Medical Center and his only episode of bleeding subsequent to that was in June 1994 when he had a flexible sigmoidoscopy showing only hemorrhoids.

After separation from service, private treatment records reflect that in May 2003, the Veteran underwent a colonoscopy procedure secondary to rectal bleeding and biopsies revealed acute colitis with cryptitis.  Private treatment reports dated from July 2003 continue to note a diagnosis of ulcerative colitis.

A June 2007 private treatment report reflects that the Veteran had been treated for ulcerative colitis and a colonoscopy performed in April 2006 revealed active ulcerative colitis from 30 cm to the rectum.  The Veteran's private physician, Dr. Carl Speer, noted records indicated the Veteran began Remicade infusions in September 2006 which he has tolerated well. 

In a February 2014 letter, Dr. Speer stated that the Veteran was presently under his care with a history of ulcerative colitis since the age of 19.  The Veteran was presently having problems with increased frequency of stool and more importantly, urgency of stool.  It was noted that he was on therapy with Remicade but presently still symptomatic with urgent diarrhea.

In a November 2014 private medical report, A.C., R.N. opined that the Veteran's current diagnosis of ulcerative colitis is a progression of his service-connected ulcerative proctitis.  In support of this opinion, the nurse provided the following rationale:

Ulcerative proctitis is a form ulcerative colitis, so to say the veteran had ulcerative proctitis is saying he had ulcerative colitis, which continues to require ongoing medical treatment to decrease relapses.

The disease course of UC [(ulcerative colitis)] includes intermittent flares interposed between variable periods of remission.  The veteran has had periods of remission and relapses of his UC since his time in the military.

The onset of UC is slow and insidious with gradual and progressive symptoms over time.  The veteran initially presented with ulcerative proctitis (only involving the rectum  ...  his course was first limited to the distal 10-15 cm of the colon) but the condition progressed over time to ulcerative colitis (progression to include focal sigmoidal ulcerative colitis from 25 cm down to 15cm in 2004, left-sided colitis from 18 cm to rectum in 2005, and 30m down to and including the return in 2006).

Approximately 67 percent of patients have at least one relapse 10 years following the diagnosis, and patients with proctitis have a 50 percent chance of extension.  The veteran's initial diagnosis was ulcerative proctitis in 1976, and his condition progressed to what was documented as ulcerative colitis as early as 1988.

The evidence of record demonstrates multiple episodes of colitis in service, a current diagnosis of ulcerative colitis, notations by medical treatment providers that the onset of the Veteran's current ulcerative colitis was in 1976 while he was on active duty service, and a medical opinion relating the Veteran's ulcerative colitis to his service.  Therefore, the Board concludes, with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), that the evidence of record provides an adequate basis on which to grant service connection for ulcerative colitis.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nephrolithiasis 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

The Veteran has reported he was diagnosed with kidney stones in January 2008 and the urologist stated that the ulcerative colitis contributed to the development of kidney stones due to the fact that the diarrhea caused by ulcerative colitis kept him dehydrated.  The medical evidence of record shows that the Veteran was treated for kidney stone for left ureteral colic in February 2008.

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on a secondary basis.  Here, the record contains a medical nexus opinion regarding the claimed relationship of the Veteran's nephrolithiasis to his service-connected ulcerative colitis.

Specifically, in the November 2014 private medical report, A.C., R.N. provided an opinion that 'it is at least as likely as not' the Veteran's ulcerative colitis contributed to his kidney stones, because chronic conditions accompanied by intermittent diarrhea, such ulcerative colitis, are directly associated with the formation of kidney stones.  The Board finds that the foregoing opinion to be persuasive in light of the explanation provided by the nurse, as well as her expertise in this matter.  The nurse thoroughly reviewed the Veteran's claims file and provided explanation with extensive references to medical literature.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for nephrolithiasis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2010).

Regulations require that where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Headaches with Pain Management

The Veteran's service-connected headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

During a September 2008 VA examination, the Veteran reported his headache has stemmed from his cervical neck problems.  Based on a review of the record, the Veteran has been treated for tension headaches and the onset was in the 1980s, with progressive worsening since 1995.  He had constant 24 hours a day/7 days a week headaches rated as 8 on a scale of 1 to 10.  He did not report any flare-ups.  Current treatment was medication as needed for pain which provided relief without adverse effects.  The Veteran did not report a history of migraine headache.

In a February 12, 2014 treatment record, the Veteran reported suffering from headaches on a daily basis.

The Veteran underwent a VA examination in December 2014.  The pertinent diagnosis was migraine headaches with mild functional limitation.  The Veteran reported current symptoms of daily headaches located bilateral frontal, behind eyes down the back of the head.  They started in the morning and eased up by the evening.  He did not take specific medications for headaches.  He took Meperidine for general pain.  He further reported migraine would occur every 8 to 10 days, located behind the eyes, and lasting 2 to 2 1/2 days.  He would lie in bed in a dark room and put ice pack on his head.  He described that he had constant, pulsating or throbbing head pain on both sides of the head, and sensitivity to light.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain, on average, once every month.  However, it was noted that he did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The examiner found that the Veteran's headache condition did not impact his ability to work.

After reviewing the totality of the evidence, the Board concludes that a 30 percent rating is warranted for the Veteran's service-connected headaches.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his current headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements.  During the December 2014 VA examination, the Veteran reported that he has characteristic prostrating attacks of migraine headaches, on average, once every month.  Although he has also reported constant head pain on a daily basis, he did not indicate these daily headaches as characteristic prostrating attacks.

However, these symptoms do not meet the criteria required for a rating in excess of 30 percent under Diagnostic Code 8100.  There has been no evidence of very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  While the evidence of record shows that the Veteran's migraines occur at least once a month and require him to lie down in a dark room, they do not result in severe economic inadaptability.  The December 2014 VA examiner noted a diagnosis of migraine headaches with mild functional limitation and found that the Veteran's headache condition did not impact his ability to work.  Further, the examiner specifically indicated that the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not demonstrate that his migraines are productive of severe economic inadaptability.

Hemorrhoids

The Veteran's service-connected hemorrhoids are evaluated as noncompensable under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7332, which pertains to the impairment of sphincter control of the rectum and anus.

Under Diagnostic Code 7332, an impairment of sphincter control that is healed or slight, without leakage, is rated as noncompensable.  A 10 percent rating is warranted when there is constant slight, or occasional moderate leakage.  Impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrants a 30 percent rating.  When there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent rating is warranted.  When there is a complete lack of sphincter control the maximum 100 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Additionally, under 38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent rating, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

A September 2008 VA examination report shows that on physical examination, there were no fistulas, residuals of genital urinary disease, or colostomy.  There was no evidence of fecal leakage.  The rectum and anus size of lumen were within normal limits.  There are no signs of anemia, fissures, external hemorrhoids, or evidence of bleeding.

The Veteran underwent a VA examination in December 2014.  The pertinent diagnosis was internal or external hemorrhoids, with no functional limitations and no current objective findings.  In the medical history, it was noted that the Veteran had colonoscopy every 2 years and he had surgery on hemorrhoids in 2006.  He had no recent surgery.  Flare-ups would occur 2 to 3 times a month, depending on the severity of his ulcerative colitis.  He would have bright red blood with bowel movement and discomfort lasting 3 to 4 days.  He was not taking any medication for this condition and did not report any current symptoms.  Physical examination was normal with no external hemorrhoids, anal fissures or other abnormalities.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to this condition.

Applying the schedular criteria to the foregoing evidence, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met.  As detailed, there were no objective findings of hemorrhoids during the September 2008 and December 2014 VA examinations.  Although the Veteran reported that flare-ups would occur 2 to 3 times a month and he would have bright red blood with bowel movement and discomfort, no hemorrhoids, small, large or thrombotic were shown.  The VA examinations also indicate that there were no signs of anemia, fissures, or other abnormalities.

The Board acknowledges the Veteran's competent and credible lay statements regarding the severity of his symptoms; however, the evidence fails to demonstrate that the Veteran's hemorrhoids are large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences; or with persistent bleeding and secondary anemia, or with fissures.  Rather, the evidence of record reflects that the Veteran's hemorrhoids disability result in mild or moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Therefore, a compensable rating for hemorrhoids is not warranted.

Furthermore, in considering the rating criteria of Diagnostic Code 7332, during the September 2008 VA examination, the Veteran did not report any symptoms of bladder or bowel dysfunction, and physical examination revealed no evidence of fecal leakage.  The December 2014 VA examiner also notes that the Veteran's hemorrhoid condition has no functional limitations or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to this condition.  Consequently, the Board also finds that the evidence of record does not support a compensable rating for hemorrhoids under Diagnostic Code 7332.

As for other provisions under the Schedule, the evidence does not demonstrate that the Veteran's hemorrhoids have ever resulted in stricture of the rectum or anus or prolapse of the rectum.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334 (2015).  Accordingly, compensable or separate ratings are not warranted under those diagnostic codes.

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is evaluated as noncompensable under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

After carefully reviewing the evidence of record, the Board concludes that a compensable disability rating is not warranted for the Veteran's erectile dysfunction as penile deformity has not been shown.

The evidence of record shows that the Veteran has loss of erectile power.  A December 2014 VA examination report noted that the Veteran currently has erectile dysfunction in that he was not able to achieve an erection sufficient for penetration and ejaculation, with or without medication.  Medication of Viagra and Levitra did not help.  He did not try injection or pump.  

However, the evidence of record does not demonstrate that the Veteran has a penile deformity.  A September 2008 VA examination report shows that on physical examination, the penis was circumcised and the testicles were descended and there was no penile deformity.  There was no testicular atrophy, and the size and consistency were normal for age.  The December 2014 VA examination report also shows that physical examination of the Veteran's penis, testes, and epididymis were all normal.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner found that the Veteran's male reproductive system condition did not impact his ability to work.

The examination results and the Veteran's statements do not indicate that he has had deformity of the penis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Because the record does not show that the Veteran has deformity of the penis with loss of erectile power, a compensable rating is not warranted for erectile dysfunction.

Mood Disorder

Service connection for a mood disorder was granted in the December 2012 rating decision effective May 7, 2012, with an initial rating of 30 percent.  As such, the rating period on appeal for the initial rating for mood disorder is from May 7, 2012.  38 C.F.R. § 3.400(o)(2) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's mood disorder is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Veteran underwent a VA mental disorders examination in October 2012.  The examiner indicated the claims file was reviewed.  The pertinent diagnosis was mood disorder due to back pain and a GAF score of 60 was listed.  The examiner noted the Veteran's level of occupational and social impairment with regard to the mental diagnosis was best summarized as occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress or, symptoms controlled by medication.  The Veteran reported living with his wife of 32 years and having adopted his step son.  He was in touch with his family, and his mother and his mother-in-law lived locally.  He described few friends but acquaintances and people from work.  He enjoyed getting away to a rural property and being alone.  He attended church occasionally 2 to 3 times monthly.  He watched sports on television and surfed the internet.  He enjoyed spending time in his garage.

The Veteran reported that he took a job as an examiner creating monthly testing and certifying air traffic controllers and that he liked his job; he had been with the same job since July 2002, full-time.  Currently, he has been in treatment with a private doctor receiving Cymbalta and Ambien.  The Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and disturbances of motivation and mood.  He reported that Cymbalta worked well but despite this he still became tearful easily and noted feeling down and sad every day.  He was irritable and could get angry very easily.  He denied inappropriate guilt and suicidal/homicidal ideation.  He reported having 3 panic attacks in the past year.  He stated that he was respected at work but he was not particularly liked.  He did not socialize with people from work.  The Veteran was found capable of managing his financial affairs.

Based on a review of all of the evidence of record, the Board finds that the functional impairment resulting from the Veteran's mood disorder most closely approximates the criteria for a 30 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.  As noted above, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  Here, the Board finds that the Veteran's symptoms mildly impair his social and occupational functions.  In making this determination, the Board finds it significant that the October 2012 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed mood disorder, and noted that the Veteran's level of occupational and social impairment with regards to the mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

In this regard, the Board finds that the weight of the evidence demonstrates that the criteria for the next higher 50 percent rating are not met, and not more nearly approximated than the criteria for a 30 percent rating.

The Board finds that the Veteran's mood disorder symptoms do not meet the majority of symptoms which are listed for a 50 percent rating, nor does he exhibit other symptoms which are of equal significance.  The evidence does not reflect that the Veteran's mood disorder has manifested by flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of long-term memory, or abstract thinking.  To the contrary, VA examination specifically indicates that the Veteran did not have symptoms of anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short- and long- term memory, for example, retention of only highly learned material, forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.

The Board notes that the October 2012 VA examiner listed a GAF score of 60 and GAF score of 51 to 60 generally represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  However, GAF scores are not determinative of, and do not automatically equate to, any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. § 4.126; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013) (noting that the primary focus should be symptomatology but explaining that a determination as to how the symptoms impact the occupational and social functioning must also be considered).  In the present case, review of the actual reported psychiatric symptoms in the evidence does not support a finding that the disability picture more nearly approximates the criteria for a rating in excess of the current 30 percent rating.

The evidence reflects that the Veteran's mood disorder is manifested by symptoms including depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbance of motivation and mood, feeling depressed and sad daily, irritability, and 3 panic attacks in the previous year.  

However, the evidence demonstrates that the Veteran is generally able to satisfactorily perform routine behavior, self-care, and normal conversation.  Although the Veteran reported disturbances of motivation and mood, the evidence does not show such symptom results in occupational and social impairment with reduced reliability and productivity.  Rather, the October 2012 VA examination report shows that the Veteran had been steadily employed full time as an examiner since July 2002 and he liked his job.  He stated that he was respected at work although he did not socialize with people from work.  The Veteran was also found capable of managing his financial affairs.  In March 2014, the Veteran's representative stated that the Veteran was currently out of work; however, there is no indication that the Veteran's service-connected mood disorder has impacted his ability to work.  Rather, a February 2014 letter from the Veteran's private physician indicated that the Veteran has permanent work restrictions placing him in the light work to sedentary category, due to his neck and lumbar spine conditions and treatments associated with these treatments. 

In regard to social functioning, the Veteran has reported living with his wife for 32 years and that he stays in touch with his family.  While he described few friends and enjoyed getting away and being alone, he has not reported any problems in social relationships.  Further, he indicated that he maintained social interaction with the community as he voluntarily attended church, 2 to 3 times monthly.

The Board therefore concludes that functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationship has not been shown in this case.  As such, the evidence does not support a finding of occupational and social impairment that is the criteria for a 50 percent rating for mood disorder.  

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 30 percent disability rating, and therefore the 30 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  

The Veteran's headaches are evaluated by rating criteria contemplating the frequency and severity of the headache attacks and any severe economic inadaptability caused by this disability.  His headaches are manifested by characteristic prostrating migraine attacks once a month, on average, and he does not show other unusual symptoms associated with this disability are that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8110.

The Veteran's hemorrhoids are evaluated by rating criteria contemplating the frequency of recurrence and the severity of bleeding caused by hemorrhoids, as well as any bladder or bowel impairment associated with this disability.  He does not have large or thrombotic hemorrhoids or any other symptoms associated with this disability that have been unaccounted for by the currently assigned schedular rating.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336.

Regarding the Veteran's erectile dysfunction, the rating schedule only provides a disability rating of 20 percent for penile deformity with loss of erectile power.  As noted above, the Veteran does not meet the criteria for a 20 percent disability rating and is therefore assigned a noncompensable disability rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Veteran's mood disorder is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant a rating greater than assigned herein for any service-connected disability during the respective rating period on appeal.  See Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2008).

As the preponderance of the evidence is against the Veteran's claims for ratings greater than those assigned herein, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2015).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

Here, the Veteran contends that he is entitled to an effective date earlier than May 7, 2012, for the grant of service connection for bilateral upper extremity radiculopathy, claimed as numbness in hands, associated with cervical herniated nucleus pulposus associated with degenerative disc disease status post C4-5 discectomy with fusion.  In a March 2014 written statement, the Veteran's representative claims that the correct effective date for the award of service connection for the Veteran's bilateral upper extremity radiculopathy should be March 24, 2008.  The representative argues that although at that time, the Veteran filed a claim for what he characterized as "carpal tunnel syndrome," it appears that many of the symptoms between these two conditions greatly overlap, mainly tingling and numbness in the arms, and it is those symptoms for which the Veteran sought VA benefits.  It was noted that Dr. Pennington described the condition as "bilateral median neuropathy at the wrists" in a February 2014 treatment report.

In correspondence received by VA on March 24, 2008, the Veteran stated "I have been diagnosed with carpal tunnel syndrome of both wrists.  Recommendation was surgery."  

In June 2008, the Veteran submitted evidence in support of his claim, which included a March 2002 private treatment report showing the Veteran's complaints of pain in his elbows and intermittent "numbness in his right fingertip possibly related to old degenerative disc disease in his neck."  Private treatment records from Dr. William Jones dated February 2008 showed a longstanding history of cervical spondylosis and spinal stenosis resulting in bilateral upper extremity radicular symptoms.  It was noted the Veteran experienced hand numbness in digits one through three in both the right and left hands consistent with his carpal tunnel syndrome (CTS) and he also had some medial right arm numbness.  Additionally, records from Dr. Mark Giovanni dated from July 2007 to January 2008 showed complaints of bilateral hand numbness and treatments for neck pain and CTS.  Records from Dr. Karen Pennington dated from October 2001 to January 2008 show nerve impingement of C5 radiculopathy.

During a September 2008 VA examination, the Veteran reported the onset of CTS in 1998 with radiation of pain radiating down the right arm status post a motor vehicle accident.  He reported the course has been constant in nature with numbness tingling and shooting pains in the right arm and that nerve conduction studies of both upper extremities were done in January of 2008 and he was diagnosed with bilateral CTS.  Per a January 2008 electromyography (EMG)/nerve conduction study (NCS), the impression was mild right CTS and possibility of mild left CTS.  The Veteran reported paresthesias and dysesthesias of both upper extremities involving the median nerves.  The diagnosis was mild CTS of the right upper extremity and no objective findings to support a diagnosis of CTS of the left upper extremity.

In correspondence received by VA on May 7, 2012, the Veteran requested service-connected disability benefits for "numbness in his hands secondary to his back impairment."  

By an October 2012 rating decision, the RO granted service connection for bilateral upper extremity radiculopathy associated with cervical herniated nucleus pulposus associated with degenerative disc disease status post C4-5 discectomy with fusion, following an August 2012 VA peripheral nerves examination.  The examination report showed a diagnosis of bilateral upper extremity radiculopathy at C5 and C6 related to the service-connected cervical spine disability.  In the medical history, the examiner noted that the onset of bilateral upper extremity radiculopathy due to cervical spine disability was in 1998 and the Veteran reported symptoms of pain in bilateral arm, right greater than left, from biceps to forearm into hands, as well as numbness located in bilateral wrists and hands.  In the October 2012 rating decision, the RO noted the effective date of May 7, 2012 was the date of the claim.

Based upon a review of the evidence, the Board finds that March 24, 2008 is the earliest effective date assignable for the award of service connection for bilateral upper extremity radiculopathy.  

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The Board has reviewed the record and identifies the March 2008 correspondence from the Veteran that may be considered to be a claim of entitlement to service connection for bilateral upper extremity radiculopathy even though he specifically stated that he was treated for carpal tunnel syndrome.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Concerning this, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

Evidence submitted by the Veteran in support of his claim included private records showing the complaints of pain and numbness in the arms and hands and treatments for cervical spine condition resulting in bilateral upper extremity radicular symptoms, as well as CTS.  Specifically, a March 2002 private treatment report noted intermittent numbness in the right fingertip "possibly related to old degenerative disc disease in his neck."  In light of the Court's decision in Clemons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the written correspondence received on March 24, 2008, along with the accompanying medical evidence, can be construed as an informal claim for entitlement to service connection for bilateral upper extremity radiculopathy.

The Board observes that in correspondence received by VA on April 13, 2008, the Veteran requested to withdraw his current pending appeal and then requested a claim for carpal tunnel syndrome of both wrists.  Although the Veteran stated he wished to withdraw his pending claim, he clearly intended to re-file the claim at the same time.  Therefore, to provide the most favorable review of the Veteran's claim, the Board finds that in fact, the Veteran did not intend to withdraw his claim in April 2008.

Regarding the date entitlement arose, the August 2012 VA examination report indicates as history that the onset of the radiculopathy may have been in 1998.  However, while the Board recognizes that the date entitlement arose, for service connection for bilateral upper extremity radiculopathy, may predate the date of the claim, the law provides that the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the effective date shall be March 24, 2008, the date an informal claim for bilateral upper extremity radiculopathy was received by VA.  Thus, the Board finds that the appellant is entitled to an effective date of March 24, 2008, but no earlier, for the grant of entitlement to service connection for bilateral upper extremity radiculopathy.

SMC

The Veteran contends that he is entitled to SMC based on loss of use of a creative organ as service connection has been established for erectile dysfunction. 

SMC is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a).  The VA Adjudication Procedure Manual specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009). 

The Veteran has been granted service connection for erectile dysfunction from October 1, 2001.  Therefore, the Board finds that entitlement to SMC based on loss of use of a creative organ is warranted.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a).




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the issue of entitlement to an increased rating for cervical herniated nucleus pulpous associated with degenerative disc disease status post C4-5 discectomy with fusion, currently rated 10 percent prior to December 12, 2014 and 20 percent from December 12, 2014, is dismissed.

The appeal as to the issue of entitlement to service connection for eyesight loss, also claimed as prescription glasses, is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for colitis, also claimed as dyspeptic and motility disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for thoracic scoliosis is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for low back pain is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for polyarthritis of bilateral elbows and knees is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for ulcerative colitis is granted.

Entitlement to service connection for nephrolithiasis is granted.

Entitlement to an increased rating of 30 percent, but no higher, for headaches with pain management is granted.

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to an initial rating in excess of 30 percent for mood disorder is denied.

Entitlement to an earlier effective date of March 24, 2008, but not earlier, for the award of service connection for bilateral upper extremity radiculopathy is granted.

Entitlement to SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) is granted.


REMAND

Thoracic Scoliosis; Low Back Pain; and Polyarthritis of Bilateral Elbows and Knees

As outlined above, the Board has reopened the claims of service connection for thoracic scoliosis, for a low back disability and for polyarthritis of bilateral elbows and knees.  However, prior to appellate consideration of the reopened claims by the Board, the Veteran must be afforded de novo consideration of the reopened claims on the merits by the RO.

Bilateral CTS

Regarding bilateral carpal tunnel syndrome (CTS), during a September 2008 VA examination, the Veteran reported the onset of this condition in 1998 with radiation of pain radiating down the right arm status post a motor vehicle accident.  He reported the course has been constant in nature with numbness tingling and shooting pains in the right arm.  After a January of 2008 EMG/NCS, the impression was mild right CTS and possibility of a mild left CTS.  The Veteran reported paresthesias and dysesthesias of both upper extremities involving the median nerves.  The examiner noted a current diagnosis of mild CTS of the right upper extremity and no objective findings on clinical examination to support a diagnosis of CTS of the left upper extremity, and provided an opinion that the Veteran's current condition is not the same as or is a result of the treatment for a wrist sprain during active duty in 1985.

The Board finds this opinion not adequate because the examiner did not provide explanations for the basis of such opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); also see Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Given the deficiencies in the VA medical opinion of record, the Board must remand this case for a supplemental medical opinion.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Right Shoulder Disability

In connection with this claim, a December 2014 VA examiner reviewed the Veteran's claims file and diagnosed right shoulder acromioclavicular joint degenerative joint disease, mild, status post rotator cuff repair.  In the medical history, it was noted that the Veteran did not remember injury to the shoulder while in service but he sustained right shoulder rotator cuff tear in 2005 when he was at home and fell off a ladder.  

Service treatment records show that in June 1998, the Veteran complained of a history of right shoulder discomfort progressively worsening over the last 7 to 10 days.  The Veteran was also treated for shoulder pain in February 1999, following a motor vehicle accident, and for right shoulder pain and trapezius strain in July 1999, and again for an unspecified trapezius strain in November 1999.  

However, the VA examiner opined that "[i]t is less likely than not caused by, related to, or aggravated beyond natural progression due to military service."  In support of this opinion, the examiner stated that service treatment records were silent for chronic right shoulder conditions, that the Veteran had acute strain that resolved without sequela, and that the Veteran injured shoulder after military service.

Initially, the Board finds that the December 2014 VA medical opinion is inadequate because it primarily relied on the lack of documentation in service treatment records as a basis for the opinion and failed to adequately discuss the in-service right shoulder symptoms or pathology.

Additionally, in a June 2008 written statement, the Veteran reported that he has severe dizziness, fatigue, loss of balance due to the medications he has to take for his service-connected conditions, and he trips and falls frequently.  He claimed that in January 2008, he fell off a ladder and injured his right shoulder and had surgery for a right torn rotator cuff in March 2008.  During the surgery, Dr. Roth also found extensive thickening of the bursa which had to be removed.

When VA undertakes the duty to examine a veteran in the context of a claim for compensation, it must ensure that such examination is adequate.  The December 2014 examiner did not address the secondary relationship theory.  The Veteran has, in the record, made allegations of falling and injuring his shoulder due to severe dizziness and loss of balance as a consequence of medications taken for service-connected disabilities, and this was not expounded upon by the examiner.  Essentially, the Board determines that the December 2014 VA opinion is incomplete and cursory in nature, and as such, it is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Accordingly, the case must be remanded for a new medical opinion.

Pancreatitis and a Disability manifested by Loss of Balance, Difficulty Walking, Standing, Sitting, Dehydration, Suppressed Immune System, and Extreme Fatigue due to Remicade Infusion

The Veteran is seeking service connection for pancreatitis and a disability manifested by loss of balance, difficulty walking, standing, sitting, dehydration, suppressed immune system, and extreme fatigue due to Remicade infusion.

The record reflects that the Veteran receives Remicade infusion every two month for treatment of his ulcerative colitis.  The Veteran claims that he has severe dizziness, fatigue, and loss of balance due to the medication.  He also claims that that the Remicade treatment suppresses his immune system, and as a result, he has been hospitalized several times due to minor infections that became serious and even life-threatening, including pancreatitis.

The medical evidence of record shows that the Veteran was hospitalized in May 2006 for pancreatitis after having a viral upper respiratory tract infection and possible strep throat.  A June 2007 private treatment record states that the Veteran is currently on Remicade every 8 weeks and it is significant to note that at one time he was on Imuran and 6-MP which resulted in pancreatitis.  An August 2006 private treatment record further notes that the Veteran's recent pancreatitis requiring hospitalization in May 2006 which may have been precipitated by 6-MP given for his ulcerative colitis.  The private physician noted the Veteran had been poorly responsive to medical therapy including Asacol, Colazal, Sulfasalazme, and Dipentum, and the Veteran was started on 6 MP in an attempt to control his disease but several weeks later developed pancreatitis; the physician needed to take the Veteran off of 6 MP and Imuran and the next choice for the Veteran was Remicade for ulcerative colitis.

Based on the foregoing evidence, the Board therefore finds that a VA examination is warranted to adequately decide the merits of these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the medical evidence of record is not clear as to whether the Veteran has a distinct chronic disability manifested by loss of balance, difficulty walking, standing, sitting, dehydration, suppressed immune system, and extreme fatigue due to Remicade infusion.  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Restless Leg Syndrome

The medical evidence record shows a diagnosis of restless leg syndrome (RLS).  A December 2007 private medical record from Dr. Pennington notes the Veteran's history of restless leg syndrome and chronic pain issues.  In August 2010, the Veteran underwent a neurologic evaluation regarding RLS.  He stated that he first began to develop the symptoms of restless legs approximately 3 to 4 years ago and was initially started on low dose of Requip which seemed to resolve his symptoms; however, over time the symptoms became more prominent and he had to increase the dosage to maintain the same benefit.  He described the symptom as soreness in his muscles.  He denied any significant numbness or tingling in his feet, or any balance problems.  He had no lower extremity weakness.  In a December 2010 private medical record, the Veteran reported that the symptoms consist of an uncomfortable sensation in his lower extremities that associated with an irresistible urge to move them.

The Veteran underwent a VA examination in September 2008 regarding his claim for RLS claimed as secondary to scoliosis and degenerative disk disease of the lumbar spine.  He reported the onset of this condition in 1997 with aching in the calves of both legs with his legs pulling off the mattress while in bed.  He reported that he was diagnosed with this condition by his primary care physician in 2004.  Current treatment was Requip taken twice daily with good response and no adverse effects.  The muscle groups involved were pelvic girdle group.  The examiner stated that there were no objective findings on clinical examination to support a diagnosis of RLS.

However, the Board finds that the September 2008 VA examination is not adequate given the established diagnosis of RLS, for which the Veteran has been under treatment with medications for about 10 years.  Although the medical evidence of record clearly shows a diagnosis of RLS, the examiner did not reconcile his finding of no diagnosis with the reported diagnoses of record, nor provide an etiology opinion.  The Board therefore must remand the case for a clarifying medical opinion, with rationale, in this matter.

Ulcerative Proctitis

In connection with this claim, the Veteran was provided a VA examination in December 2014.  The VA examiner indicated that the claims file was reviewed.  However, despite the Veteran's long history of ulcerative proctitis/colitis clearly documented in the claims file, the examiner noted that the Veteran has never been diagnosed with an intestinal condition.  As noted above, the medical evidence shows that Veteran is currently being treated for ulcerative colitis that started in service.  The examiner failed to note any examination findings as to whether any current symptoms or functional impact caused by the Veteran's service-connected ulcerative colitis results in or chronically aggravates proctitis.  The Board therefore finds that this examination is not adequate for evaluation purposes.  See Barr, 21 Vet. App. at 307.

TDIU

The Board observes that adjudication of the Veteran's service connection claims likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Chronic Otitis Externa

A statement of the case (SOC) has not been issued addressing the issue of entitlement to an initial rating in excess of 10 percent for chronic otitis externa.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the September 2008 VA examination, if available, to obtain a supplemental medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral CTS.  If the September 2008 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise. 

The examiner should consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral CTS began in service or is otherwise etiologically related to his service.  The examiner must provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for a VA examination to determine the etiology of the currently diagnosed right shoulder disability.  All indicated tests and studies are to be performed.  In conjunction with the examination, the Veteran's claims folder must be made available to the examiner for review.  

In light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion, whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right shoulder disability is related to service; or proximately caused or permanently aggravated by any of his service-connected disabilities, including the claimed symptoms of severe dizziness and loss of balance caused by medications taken for service-connected disabilities.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

In rendering this opinion, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current chronic disability secondary to Remicade infusion treatment for service-connected ulcerative colitis.  All indicated tests and studies are to be performed.  In conjunction with the examination, the Veteran's claims folder must be made available to the examiner for review.  

In light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, the examiner must identify whether the Veteran currently has any chronic and distinct disability secondary to Remicade infusion treatment for his ulcerative colitis, specifically including pancreatitis or a disability manifested by loss of balance, difficulty walking, standing, sitting, dehydration, suppressed immune system, and extreme fatigue.  

For each such disability identified, the examiner must provide an opinion, whether it is at least as likely as not (50 percent probability or more) that such disability is proximately caused, or permanently aggravated, by service-connected ulcerative colitis, to include Remicade infusion treatment.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed restless leg syndrome (RLS).  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary testing should be completed.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current RLS, which was initially diagnosed approximately in 2004, is related to service, or proximately caused by, or aggravated by, any service-connected disability.  

When offering the opinion the examiner must specifically address the Veteran's assertion that his RLS is secondary to scoliosis or degenerative disc disease of the lumbar spine and nerve damage associated with them.  A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for a VA examination to determine the current severity of service-connected ulcerative proctitis.  All pertinent symptomatology and findings must be reported in detail, including whether the Veteran has: infrequent exacerbations; frequent exacerbations; numerous attacks a year and malnutrition, the health only fair during remissions; or marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The severity of the disability should be characterized as moderate, moderately severe, severe, or pronounced.

6.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a compensable initial rating for chronic otitis externa.  38 C.F.R. § 19.26 (2015).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the February 2009 rating decision to the extent it denied this issue must be filed if such issue is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to this issue, return this issue to the Board for appellate review.

7.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claims of service connection for thoracic scoliosis, for a low back disability, and for polyarthritis of bilateral elbows and knees, as well as the remaining claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


